Bell, Chief Judge.
The defendant was convicted of voluntary manslaughter. He enumerates as error the failure of the trial court to charge on self-defense and justifiable homicide. Held:
The victim, a woman, was shot by the defendant in the former’s bedroom with no one else present. The defendant testified in his own behalf, the substance of his testimony being that the shooting of the deceased was an accident. The trial court submitted instructions to the jurors on the theory of accident or misadventure. We have examined the transcript carefully and fail to find any evidence which would reasonably warrant an instruction on self-defense and justifiable homicide even with request. The defense offered was limited solely to a theory of accident. There was no error. See Black v. State, 32 Ga. App. 754 (124 SE 805).

Judgment affirmed.


Evans and Stolz, JJ., concur.